DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/30/2021.
           Claims 5, 7, 9-15, 21 and 22 are currently pending.
           Claims 1-4, 6, 8, and 16-20 have been amended.
           Claim 21is independent claim.

Reasons for Allowance
2.        Claims 5, 7, 9-15, 21 and 22 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claim 21 is allowed, the reasons for allowance were indicated in the previous office action submitted on 12/08/2021. 
        As to claim(s) 5, 7, 9-15, and 22, the claims are allowed as they further limit allowed claim 21.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Tajima (U.S Pat. 9774184) discloses a power supply device including: a position detection signal output section configured to output a position detection signal to a line allowing a current flow in only one direction in response to an order to output the position detection signal from a power supply managing device connected to a bus line including the line; a position detection signal detector configured to detect the position detection signal that is output from another device and flows through the line; and a position detection signal responder configured to respond that the position detection signal is detected to the power supply managing device when the position detection signal is detected by the position detection signal detector (see specification for more details).              Ahmad (U.S Pat. 8233299) discloses a drive control circuit generates switching drive signals for a single phase of a multiphase voltage regulator. A driver circuitry generates the switching drive signals for the voltage regulator responsive to a clock signal. A clock circuitry generates the clock signal responsive to a monitored external clock signal. A phase number detector determines a number of active phases in the multiphase voltage regulator in real time responsive to an indicator on a phase number input monitored by the phase detector (see specification for more details).
             Franco (U.S Pat. 8030959) discloses a system for managing power to a plurality of devices-under-test (DUTs). The system comprises a DUT test system configured to perform at least one test associated with operation of the DUTs and to monitor current associated the at least one test of the plurality of DUTs. The DUT test system can communicate an instruction to a subset of the plurality of DUTs to cancel the at least one test if the monitored current is greater than a predetermined threshold. Each of the plurality of DUTs can comprise restart logic configured to restart the at least one test of the subset of the plurality of DUTs after being cancelled in response to the instruction (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/14/2021